Judgment of the Supreme Court, New York County (James Leff, J.), after trial by jury, rendered November 4, 1987, as modified by resentencing on January 27, 1988 as to counts 4, 8 and 10, convicting defendant of two counts of intentional murder in the second degree, two counts of felony murder in the second degree, four counts of robbery in the first degree and three counts of criminal possession of stolen property in the third degree and sentencing him to indeterminate terms of imprisonment aggregating 75 years to life, is unanimously affirmed.
Defendant claims that he was denied due process because gruesome photographs of the two homicide victims were introduced into evidence and the prosecutor made unfair arguments to the jury. These claims are unpreserved, as questions of law, and we decline to reach them. Were we to consider them, however, in the interest of justice, we would nevertheless affirm, finding that admission of the photographs into evidence was not an abuse of discretion and that the prosecutor’s summation, while strongly worded, was responsive to defense counsel’s arguments. In any event, any claimed error was harmless beyond a reasonable doubt in view of the *389overwhelming evidence of guilt (People v Crimmins, 36 NY2d 230).
We also find that the court did not abuse its discretion when sentencing defendant. Concur—Ross, J. P., Carro, Asch and Rubin, JJ.